Citation Nr: 0710448	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), secondary to personal assault.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, her sister, and a family friend


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 7, 1977 
to March 7, 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for PTSD.  The veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board videoconference hearing at the RO in January 2007.  A 
transcript of that hearing was produced and has been included 
in the claims folder for review.  

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the new evidence.


FINDINGS OF FACT

1.  PTSD was not diagnosed in service or for many years 
thereafter.

2.  The veteran's and her sister's reports of the sexual 
assault in service and behavior changes after service are 
outweighed by the fact that there is no in-service evidence 
of an assault, including evidence from alternate sources, and 
inconsistent statements from the veteran concerning sexual 
assaults prior to service.  The occurrence of the alleged in-
service stressor has not been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service, directly 
or presumptively.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim for PTSD and the respective responsibilities of each 
party for obtaining and submitting evidence by way of VA 
letters dated in November 2002 and November 2004.  In both 
letters, the RO notified the veteran of the unique evidence 
that can be submitted to support service connection claims 
for PTSD based on personal assault.  In the November 2004 
letter, the RO further notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of her 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for her.  The RO 
also requested the veteran to submit any evidence in her 
possession.   

While the notice provided to the veteran in November 2004 was 
not given prior to the first AOJ adjudication of the claim in 
April 2003, as required by 38 U.S.C.A. § 5103(a), the 
subsequent VA letter corrected any procedural errors.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any 
defect with respect to the timing of the notice requirement 
was non-prejudicial.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims further redefined the requirements of the 
VCAA to include notice that a disability rating and an 
effective date for award of benefits would be assigned if 
service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board interprets the 
ruling in Dingess/Hartman as applying to any matter involving 
an award of a disability rating and/or an effective date for 
award of benefits.  The November 2002 and November 2004 
letters did not provide the veteran with notice of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, since no disability 
rating or effective date for award of benefits will be 
assigned, as discussed below, any defect with respect to the 
content of the notice requirement was non-prejudicial.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  VA also has provided all necessary 
examinations.  The veteran has not referred to any 
additional, unobtained, available, relevant evidence.  Thus, 
VA has satisfied all duties to notify and assist the veteran.

Analysis

The veteran seeks service connection for PTSD, due to an in-
service sexual assault.  In statements and testimony, she has 
described in detail an incident, which she indicated took 
place in February 1977.  In general, she recalled that she 
was outside her barracks at night without authorization, when 
she was approached by a senior officer.  The senior officer 
reportedly threatened to give her a dishonorable discharge 
for being outside of the barracks without permission if she 
did not engage in sexual acts with him.  According to the 
veteran, he then proceeded to sexually and physically assault 
her.  She indicated that afterwards she told no one about the 
assault because she was ashamed, and that she tried to 
continue with basic training, but could not sleep or 
function.  She noted that the sexual assault caused her to 
fail in every aspect of her basic training to the point that 
she could not finish it and that after service she came home 
an angry person.  She also reported that since service her 
personal life has suffered in that she has not been able to 
have a healthy relationship with a man, because of flashbacks 
to the rape in service.

The veteran's sister also presented testimony in the Board 
hearing that she recalled a behavior change in her sister 
after her discharge from service.  Specifically, she stated 
that the veteran would say she was not beautiful anymore; she 
did not wear any makeup or want to leave the house; and she 
was always crying, and gained a lot of weight.  A friend of 
the family also testified in support of the veteran's claim, 
noting the veteran's current symptoms of crying, low self-
esteem, and lashing out, as a result of the in-service sexual 
assault.  

In sum, the veteran (and her sister and friend) contend that 
she has PTSD as a direct result of a sexual assault in 
service.

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by peacetime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128, 137-38 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor, as in this case, must be 
verified, and the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen v. Brown, 
10 Vet. App. at 146-47.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians: pregnancy tests or tests for sexually-
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows some evidence of a current PTSD 
diagnosis.  An August 2003 VA examination report noted that 
the veteran only had some symptoms of PTSD.  A September 2003 
private physician noted the veteran's reports of rape in 
service, as well the reports of rape from her uncle as a 
child, and diagnosed the veteran with chronic PTSD.  A 
January 2004 VA examiner noted a letter from the veteran 
documenting a very graphic description of her being raped in 
service, and her reports of violent nightmares, restless 
sleep, anxiety, and depression, and gave an impression of 
PTSD, if her in-service trauma was confirmed.  Vet Center 
records dated from April 2004 to October 2004 also show a 
diagnosis of PTSD due to military service trauma.  

The next issue is whether there is evidence of any in-service 
incurrence or aggravation of PTSD.  

The Board first notes that service connection cannot be 
granted on a presumptive basis, as there is no diagnosis of a 
psychiatric disability within one year of discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

An August 2003 VA examination report notes the veteran 
reported that between the ages of 10 and 15 she was 
repeatedly raped and physically abused by her uncle.  A 
September 2003 private medical record also shows the 
veteran's reports of being raped by an uncle at 12 years of 
age.  See also reports from the Social Security 
Administration.  While these reports are significant, as none 
of the evidence shows a diagnosis of any psychiatric disorder 
prior to service and nothing was mentioned at entry into 
service, according to applicable regulation, the veteran is 
presumed sound at entry into service.  See 38 C.F.R. 
§ 3.304(b).  The analysis thus, is whether her PTSD was 
incurred in service.

In this case, the veteran, her sister and family friend have 
testified as to the sexual assault in service and the 
veteran's subsequent behavior changes.  Although these 
statements are relevant to the veteran's claim and her 
attempt to corroborate the occurrence of an alleged in-
service assault, the veteran's testimony and lay statements, 
alone, cannot establish in-service occurrence.  See 
generally, Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
addition, the veteran's and her sister's statements are of 
little or no probative value because the preponderance of the 
remaining objective evidence of record does not support their 
contentions.  The service medical records are completely 
negative in this regard.  It is acknowledged that the veteran 
reported that she did not seek treatment in service, but 
there also is no other objective evidence to corroborate her 
appellate assertions.  The record is void of any 
substantiating evidence from alternative sources, including 
mental health counseling centers, or pregnancy tests or tests 
for sexually-transmitted diseases.  Additionally, the 
veteran's personnel records show that she was referred to the 
Naval Aptitude Board in March 1977 for lack of motivation.  
While the veteran asserts a behavior change as a result of 
the reported February 1977 assault, the Naval Aptitude Board 
Summary noted, however, that since her arrival at the Recruit 
Training Command she had been assigned to the reading company 
due to failing the first "A" test.  The report indicates 
that since the veteran entered service in January 1977 and 
prior to her alleged assault, her performance had been 
considered deficient.  The report further noted that she had 
shown some improvement and wanted to remain in the Navy, but 
had a very poor military adjustment and that it was unanimous 
that she should be discharged.  In addition to the foregoing, 
an August 2003 VA examiner confirmed that upon review of the 
military records that there were no "markers" of trauma 
noted.  

The Board also notes that the veteran has some 
inconsistencies in her statements.  The veteran reported on 
numerous medical records that she had been sexually assaulted 
as a child for many years.  However, in June 2006 and January 
2007 the veteran stated that she was never sexually assaulted 
prior to her entry into service and that after the alleged 
in-service assault she was "in so much pain and bleeding 
from [her] vagina, up until this point, [she] had been a 
vergin (sic)."  However, as noted above, an August 2003 VA 
examination report notes the veteran reported that between 
the ages of 10 and 15 she was repeatedly raped and physically 
abused by her uncle; a September 2003 private medical record 
also shows the veteran's reports of being raped by an uncle 
at 12 years of age; and reports from the Social Security 
Administration note that she had a history of a dysfunctional 
family with childhood abuse, an abusive husband, and the 
alleged in-service rape.  Given the varying statements 
submitted by the veteran, the Board finds that her 
credibility (or the lack thereof) is a factor that weighs 
against her claim.  

This Board empathizes with the veteran's plight.  The Board 
is bound in its decisions, however, by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.101(a).  While the Board is aware of 
her appellate contentions, the Board cannot grant the 
veteran's claim based on the evidence of record, because as a 
whole, the preponderance of the evidence is unfavorable.  The 
occurrence of the alleged in-service sexual assault has not 
been verified.

For this reason, the service connection claim for PTSD, 
secondary to personal assault is denied.  The Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    


ORDER

Entitlement to service connection for PTSD, secondary to 
personal assault is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


